Case: 4:18-cr-00075-CDP Doc. #: 106 Filed: 04/27/21 Page: 1 of 1 PageID #: 357



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
          vs.                            )        Case No. 4:18 CR 75 CDP
                                         )
JAMES EMMITT COLEMAN,                    )
                                         )
                Defendant.               )

                                      ORDER

      IT IS HEREBY ORDERED that the defendant’s motion for an in person

hearing [105] is granted and the final supervised release revocation hearing in

this matter is reset from Wednesday, April 28, 2021 at 3:00 p.m. to Monday, May

10, 2021 at 11:00 a.m. in courtroom 16-South.




                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE
Dated this 27th day of April, 2021.
